Holmes, J.,
dissenting in part and concurring in part. I concur in the syllabus law as set forth in this case, but would remand to the trial court for a determination of the amount due the dealer from the buyer as a setoff due to the buyer’s use of the goods after revocation. Both the court of appeals and this court state that Swad should be entitled to such an offset against the judgment for the reasonable value of the use of the automobile after the revocation. However, both courts summarily dispense with such an offset by stating that Swad introduced no evidence to establish the reasonable value of the automobile’s use.
The need for any such evidence when the appellant was asserting that the buyer had waived any right to revoke acceptance would, from the standpoint of trial procedure, have been highly questionable. The seller should be given an opportunity to present evidence of the reasonable value of such use, or the trial court should take judicial notice of the fair market value of the use of such an automobile.